             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                           FOR DISTRICT OF MASSACHUSETTS


__________________________________________
                                          )
ROBERT A. DOANE,                          )
                                          ) Civil Action No.
      Plaintiff                           )
                                          )
v.                                        )
                                          )
PORCH.COM, INC.                           )
                                          )
      Defendant                           )
__________________________________________)

                                       COMPLAINT
                            (With Jury Demand Endorsed Hereon)

       Now comes Plaintiff, ROBERT A. DOANE, by and through undersigned counsel, and

for his Complaint against Defendant PORCH.COM, INC. states and avers as follows:

                                        INTRODUCTION

       Plaintiff, Robert A. Doane brings this complaint against Defendant Porch.com, Inc. seeking

actual, statutory, and punitive damages for knowing and willful violations of the Telephone

Consumer Protection Act, 47 U.S.C. §227, et seq. (“TCPA”), the Massachusetts Telephone

Solicitation Act, G.L. c. 159C, et seq. (“MTSA”), the Massachusetts Wiretap Act, G.L. c. 272 §

99 et seq. (“MWTA”), invasion of privacy and intrusion upon seclusion, and violations of the

Massachusetts Consumer Protection Act, G.L. c. 93A, et seq. (“MCPA”).

                                            PARTIES

1.     Plaintiff, Robert A. Doane (“Doane” or “Plaintiff”), is, and was at all relevant times, a

citizen of Commonwealth of Massachusetts domiciled at 21 New Lane, West Tisbury,

Massachusetts 01880.
               Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 2 of 19



2.        Defendant, Porch.com, Inc. (“Porch” or “Defendant”), is a Delaware corporation, with its

principal place of business located at 2200 1st Ave. S. Seattle, Washington, 98134.

3.        Whenever in this complaint it is alleged that the Defendant committed any act or

omission, it is meant that this Defendant’s officers, directors, agents, servants, or employees,

subsidiaries, or affiliates committed such act or omission and that at the time such act or

omission was committed, it was done with the full authorization, ratification or approval of

Defendant or was done in the routine normal course and scope of employment of the

Defendant’s officers, directors, agents, servants, or employees.

                                   JURISDICTION AND VENUE

4.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 as this action

involves violations of the TCPA. Mims v. Arrow Fin. Servs., LLC., 132 S. Ct. 740 (2012). This

Court has supplemental jurisdiction under 28 U.S.C. § 1367 over Plaintiff’s state law causes of

action.

5.        This Court has personal jurisdiction over Defendant because Defendant conducts

significant business in this District and has continuous and systematic contacts with this District

through its telemarketing efforts that specifically target consumers in this District. Further

wrongful conduct giving rise to this case occurred in, was directed to, and/or emanated from this

District.

6.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the wrongful

conduct giving rise to this case occurred in, was directed to, and/or emanated from this district.

                                    FACTUAL ALLEGATIONS

          A.     Porch’s Operations




                                                                                                      2
                 Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 3 of 19



7.         At all relevant times, Porch has claimed that it provides two forms of home repair and/or

home improvement services to homeowners. First, Porch provides “Porch Services” where

Porch manages the home repair/improvement project on behalf of the homeowners. In the

alternative, Porch “matches” homeowners with contractors in its “Porch Pro Network1” and the

homeowner thereafter handles “all the vetting, estimating and scheduling.”

8.         At all relevant times, in order to generate sales for “Porch Services” and the “Porch Pro

Network”, Defendant utilized agent overseas telemarketers (the “Telemarketers”) to repeatedly,

harassingly, deceptively and illegally place hundreds of thousands of calls to Massachusetts

consumers utilizing caller-ID spoofing (a process that displaces the actual caller identification

with a fake caller identification) and automatic telephone dialing systems (“ATDS”).

9.         At no point have the Telemarketers been registered with the Massachusetts Office of

Consumer Affairs and Business Regulations as required by 201 C.M.R. § 12.04.

10.        At all times relevant, including but not limited to August, 2017, Defendant had control

over the Telemarketers’ actions on its behalf. For example:

           a.      Defendant limited the type of consumers the Telemarketers could solicit.

           b.      Defendant restricted the geographical area within which the Telemarketers could

solicit business.

           c.      Defendant provided the scripts and sales pitches for the Telemarketers.

           d.      Defendant instructed the Telemarketers with respect to the volume of

telemarketing calls and the methods to be utilized.




1
    According to Porch the “Porch Pro Network” consists of over 300,000 home professionals.


                                                                                                       3
             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 4 of 19



       e.        Defendant had day-to-day control over the Telemarketers’ actions, including the

ability to prohibit the Telemarketers from using an ATDS, illegal spoofing and other illegal

methods to contact potential customers.

11.    Although Defendant either knew or should have known of the provisions of the TCPA

and MTSA, Defendant, at all relevant times, directed its Telemarketers to generate leads by

using methods that violate the substantive provisions of the TCPA and MTSA.

12.    The calls placed to Plaintiff complained of herein were within the scope of the

Telemarketers’ job duties and the actual or apparent authority the Defendant provided to the

Telemarketers.

13.    At all relevant times, the Defendant profited from the Telemarketers’ aforementioned

efforts and ratified the actions of the Telemarketers by knowingly accepting the benefits of the

Telemarketers’ illegal activities.

       B.        Illegal and Harassing Calls to Plaintiff

14.    Plaintiff is an individual who suffers from chronic pain and a sleep disorder, and often

sleeps during the day. Plaintiff is also the trustee of several trusts, is the primary caretaker and

power of attorney for his two elderly parents, and stepmother suffering from dementia. In these

capacities, Plaintiff is required to keep his cellphone on his person at all times so he can attend to

the needs of the trusts and direct the care of his family members.

15.    At all times relevant, Plaintiff’s cell phone number, 781-245-6577 (“Cell Phone”)—

which has been his home number since childhood—has been registered to a “do not call list”

maintained by the Federal Trade Commission (“FTC”) and the Massachusetts Do Not Call

registry as Plaintiff does not wish to be disturbed and harassed by telemarketers.




                                                                                                       4
              Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 5 of 19



16.      Plaintiff’s family and friends associate Plaintiff with his Cell Phone and Plaintiff’s

elderly parents, who can easily remember this number, rely on it to contact Plaintiff on daily

basis.

17.      In the weeks leading up to August 22, 2017, Plaintiff received, without his prior express

written consent, not less than sixteen telephone calls (“Unsolicited Calls”) to his Cell Phone,

using “spoofing” and an ATDS, from the Telemarketers attempting to solicit sales for window

and exterior remodeling projects.

18.      When Plaintiff would receive the Unsolicited Calls, he would hear a pause and a click

and then an agent with a foreign accent who claimed to be associated with “National Home

Improvements” would come on the line and begin to attempt to solicit sales for home

improvement projects.

19.      Despite Plaintiff’s requests that the calls stop, the Telemarketers continued to call

incessantly often waking Plaintiff from his sleep, disrupting his concentration, causing him to

lose focus on this tasks and causing him aggravation and annoyance.

20.      At no time during any of the Unsolicited Calls was it disclosed that the call was being

recorded, nor was Plaintiff aware the calls were being recorded.

21.      Following an Unsolicited Call, Plaintiff would attempt to call the number back that

appeared on his caller-ID. These attempts were unsuccessful as the numbers that appeared on his

caller-ID were spoofed and not working numbers.

22.      In order to identify those responsible and to get the calls to stop, Plaintiff was compelled to

feign interest in what was being offered.

23.      On August 22, 2017 at 7:52 PM, Plaintiff received an Unsolicited Call appearing on his caller

identification as “360-452-3065”—a number from which Plaintiff had previously received at least




                                                                                                           5
             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 6 of 19



six (6) of the Unsolicited Calls. As before, there was a delay and click before an agent came on the

line and made the same sales pitch as in prior Unsolicited Calls. On this call, the agent, who

identified himself as with “National Home Improvements,” attempted to solicit the sale of home

improvement related services. The agent claimed that Plaintiff’s house “was selected to receive a

free no-obligation pricing estimate for [Plaintiff’s] home improvements of the next six months.” The

agent then asked if “windows, siding, roofing, bathroom, kitchen, [or] air conditioning was needed.”

24.     As the call on August 22, 2017 continued, after the agent made his initial sales pitch, Plaintiff

asked the agent how the agent got Plaintiff’s Cell Phone number. After repeating this question, the

agent stated—without answering the question—“actually sir, we have a nationwide group, and we

are doing a survey in your area, and we are reaching out to local homeowners, and we are giving free

estimates for home improvements which is valid for the next six months.” The agent then asked

again what work needed to be done.

25.     In order to attempt to confirm who was behind the Unsolicited Calls and to get them to stop,

Plaintiff played along and indicated to the agent that a new roof might be needed. After giving the

agent some specifics in regards to Plaintiff’s roof, the agent attempted to confirm Plaintiff’s name

and address which he had already seemed to know. When Plaintiff asked how the agent obtained

this information, the agent attempted to avoid the question and informed Plaintiff, as he had done

previously, that “we have a nationwide group, we are reaching the homeowners, we have some

information from your area.”

26.     In addition to attempting to confirm Plaintiff’s name and address, the agent read a fictitious

AOL email address to Plaintiff in an attempt to solicit Plaintiff’s actual email address which the agent

did not have. Plaintiff did not provide his actual email address to the agent as it was clear to Plaintiff

that the agent was attempting to falsify consent to be called.




                                                                                                         6
             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 7 of 19



27.     The agent was then asked if the agent needed to be reached whether he could be called back

at the 360-452-3065 number. The agent relied, “yes sir”. The agent then asked a few more

questions and terminated the call.

28.     Following the August 22, 2017 call, Plaintiff attempted to call back 360-452-3065 and

determined that it was not a working number.

29.     In the days following August 22, 2017, Plaintiff received, without his prior written consent,

several calls from various companies soliciting home improvement services. These parties indicated

that they were responding to a request made by Plaintiff online. Plaintiff informed these parties that

Plaintiff had made no such request and asked where the parties had obtained his contact information.

In response, each caller stated that the information was provided by Porch. These parties further

indicated that they had been informed by Porch that Plaintiff’s email was Robert.doane@gmail.com,

which was not Plaintiff’s email address. One of these contractors likewise provided a text message

with a link related to the lead which lead to a Porch.com webpage.

30.     Following the aforementioned calls, Plaintiff learned that the Telemarketers had recorded

conversations with Plaintiff without his knowledge or consent. These recordings were thereafter

provided to Porch and utilized by Porch and Porch’s counsel—likewise without Plaintiff’s consent.

31.     As a direct and proximate result of Defendant’s aforementioned illegal telemarketing

activities, Plaintiff has suffered actual harm, including but not limited to, invasion of privacy, loss of

concentration, loss of productivity, loss of sleep, annoyance, aggravation, emotional distress,

diminished value and utility of his cell phone and subscription services, wear and tear to his cell

phone, the loss of battery charge and battery life, and per-kilowatt electricity cost required to

recharge his cellular telephone as a result of increased usage of his cell phone services.




                                                                                                             7
             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 8 of 19



32.     In addition to the foregoing, as a direct and proximate result of Defendant’s aforementioned

illegal telemarketing activities, Plaintiff was forced to identify those responsible to try and get the

illegal activities to cease, and in the process of doing so incurred expense in time, materials, and use

of equipment.

        C.      M.G.L. c. 93A demand

33.     On August 27, 2017, Plaintiff sent Porch and its officers a demand letter pursuant to

M.G.L. c. 93A (“Demand Letter”) via email demanding their do-not-call policy, the name of the

agents operating on Porch’s behalf, if any, and demanding that the harassing calls immediately

stop. The Demand Letter also demanded actual and statutory damages.

34.     Despite Plaintiff’s Demand Letter making a specific request for Porch’s do-not-call

policy, Porch did not provided it as required by the TCPA, and failed to respond to the Demand

Letter with a reasonable settlement offer.

                                        COUNT I
      (Violations of the Telephone Consumer Protection Act, 47 U.S.C. §227(b)(1)(A))

35.     The allegations of paragraphs one (1) through thirty-four (34) of this Complaint are

realleged and incorporated by reference.

36.     In 1991, Congress enacted the TCPA in response to a growing number of consumer

complaints regarding certain telemarketing practices.

37.     The TCPA makes it unlawful “to make any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using an automatic

telephone dialing system or an artificial or prerecorded voice … to any telephone number

assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).




                                                                                                           8
             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 9 of 19



38.    The TCPA defines ATDS as “equipment which has the capacity…to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

39.    According to findings of the Federal Communication Commission (“FCC”), the agency

vested by Congress with authority to issue regulations implementing the TCPA, automated or

prerecorded telephone calls are a greater nuisance and invasion of privacy than live solicitation

calls and can be costly and inconvenient.

40.    The FCC requires prior express written consent for all autodialed or prerecorded

telemarketing calls (“robocalls”) to wireless numbers and residential lines. In the Matter of Rules

& Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 ¶

33 (2012).

41.    The FCC regulations “generally establish that the party on whose behalf a solicitation

is made bears ultimate responsibility for any violations.” In the Matter of Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 92-90, Memorandum and

Order, 10 F.C.C. Rcd. 12391, 12397 ¶ 13 (1995).

42.    The FCC confirmed this principle in 2013, when it explained that “a seller … may be

held vicariously liable under federal common law principles of agency for violations of either

section 227(b) or section 227(c) that are committed by third-party telemarketers.” In the Matter

of the Joint Petition Filed by Dish Network, LLC, 28 F.C.C. Rcd. 6574, 6574 (2013) (“May 2013

FCC Ruling”).

43.    Porch was legally responsible for ensuring that the Telemarketers complied with the

TCPA even if Porch did not make the calls itself.




                                                                                                    9
                Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 10 of 19



44.       Porch, by and through its agent Telemarketers, violated 47 U.S.C. §227(b)(1)(A)(iii) by

placing not less than sixteen (16) telemarketing calls to Plaintiff’s Cell Phone using an automatic

telephone dialing system (“ATDS”), without Plaintiff’s prior express written consent.

45.       Pursuant to 47 U.S.C. § 227(b)(3)(B), Porch is liable to Plaintiff for a minimum of $500

per violation, or not less than $8,000 for the not less than sixteen (16) violations hereunder.

46.       Pursuant to 47 U.S.C. § 227(b)(3)(C), willful or knowing violations of the TCPA trigger

treble damages.

47.       The conduct in violation of 47 U.S.C. §227(b)(1)(A)(iii) was willful and knowing.

48.       Plaintiff is entitled to have his single damages of $8,000.00, trebled to $24,000.00, for the

aforesaid willful and knowing violations of the TCPA.

                                             COUNT II
               (Violations of the Telephone Consumer Protection Act, §227(c)(1) to (4))

49.       The allegations of paragraphs one (1) through forty-eight (48) of this Complaint are

realleged and incorporated by reference.

50.       A private right of action exists pursuant to 47 U.S.C. § 227(c)(5) for violations of the

regulations promulgated pursuant to the TCPA for the protection of telephone subscriber privacy

rights.

51.       47 C.F.R. § 64.1200(c) and (d) sets forth certain procedures with which a telemarketer

must comply prior to the initiation of a telemarketing call.

52.       Porch did directly, and through its agent Telemarketers, violate C.F.R. § 64.1200 et seq.

in the following respects:

          A.       By failing to ensure that Porch and the Telemarketers maintained a do-not-call list

in violation of 47 C.F.R. § 64.1200(d)(1);




                                                                                                     10
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 11 of 19



       B.      By failing to provide Plaintiff, upon his demand, Porch’s and the Telemarketers’

do-not-call policy in violation of 47 C.F.R. § 64.1200(d)(1);

       C.      By failing to ensure that its personnel and the personnel of the Telemarketers

were informed and trained in the existence and use of the do-not-call list in violation of 47

C.F.R. § 64.1200(d)(2);

       D.      By failing to provide to Plaintiff the name of the individual caller, the name of the

person or entity on whose behalf the call is being made, and the telephone number or address at

which the person or entity may be contacted in violation of 47 C.F.R. § 64.1200(d)(4); and

       E.      By engaging in and causing a pattern or practice of initiating telephone

solicitations to Plaintiff’s Cell Phone without Plaintiff’s express written consent on at least

sixteen (16) occasions in violation of 47 U.S.C. § 64.1200(c)(2).

53.    Pursuant to 47 U.S.C.A. § 227(c)(5) and the regulations promulgated thereunder, Porch is

liable to Plaintiff for a minimum of $500 per violation of the TCPA, or not less than $8,000 for

the not less than sixteen (16) violations hereof.

54.    Porch’s aforesaid conduct in violation of 47 U.S.C.A. § 227(c)(5) and the regulation

promulgated thereunder, was willful and knowing.

55.    Plaintiff is entitled under this count to have his single damages of $8,000.00, trebled to

$24,000.00, for these willful and knowing violations.

                                        COUNT III
        Violations of the Massachusetts Telemarketing Solicitation Act, G.L. c. 159C

56.    The allegations of paragraphs one (1) through fifty-five (55) of this Complaint are

realleged and incorporated by reference.

57.    The Massachusetts Telephone Solicitations Act, M.G.L. c. 159C et seq., (the “MTSA”)

and the regulations promulgated under the authority of the MTSA impose strict pre-conditions,



                                                                                                    11
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 12 of 19



limitations and restrictions on unsolicited telephonic sales calls made to Massachusetts residents,

and any such calls not in compliance with any of these pre-conditions, limitations and

restrictions are prohibited.

58.    Telephone solicitors engaging in unsolicited telephone sales calls to Massachusetts

consumers are required to “properly register on an annual basis” with the Massachusetts Office

of Consumer Affairs and Business Regulations (the “OCABR”). 201 C.M.R. § 12.04.

59.    At all times relevant, including but not limited to August, 2017, neither Porch nor the

Telemarketers were registered with the OCABR, as required by 201 C.M.R. § 12.04.

60.    By failing to comply with the registration requirement, Porch and its agent Telemarketers

failed satisfy a basic, threshold requirement for conducting solicitations in Massachusetts and,

thus violated the MTSA.

61.    Porch directly and through its agent Telemarketers, likewise violated the MTSA in

connection with the calls complained-of herein in the following respects:

       a.      By making unsolicited sales calls to Plaintiff without prior express consent or

permission in violation of M.G.L. c. 159C, § 1;

       b.      By calling Plaintiff after Plaintiff expressed his desire not to receive further calls,

in violation of M.G.L. c. 159C, § 1;

       c.      By calling Plaintiff on his Cell Phone while he was registered with the

Massachusetts Do Not Call registry in violation of M.G.L. c. 159C, § 3 and 201 C.M.R. §

12.02(1);

       d.      By making calls to Plaintiff without proper disclosure concerning the identity of

the telemarketers and the ultimate seller in violation of M.G.L. c. 159C, § 5A and 201 C.M.R. §

12.02(7);




                                                                                                    12
             Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 13 of 19



        e.      By failing to keep and consult the Massachusetts Do Not Call registry prior to

calling Plaintiff in violation of 201 C.M.R., §§ 12.04(3) and 12.02(6); and

        f.      By using falsified and displaced caller identification in connection with the

Unsolicited Calls to Plaintiff in order to circumvent the use of caller identification services or

devices in violation of M.G.L. c. 159C, § 4 and 201 C.M.R., § 12.02(5).

62.     The MTSA provides that “[a] person that receives more than 1 unsolicited telephonic

sales call within a 12-month period by or on behalf of the same person or entity in violation of [c.

159C] may … bring an action to recover for actual monetary loss from such knowing violation

or to receive not more than $5,000 in damages for such knowing violation, whichever is greater

…”

63.     As a direct and proximate result of Porch’s violations of the MTSA and the violations of

the Telemarketers for which Porch is vicariously liable, Plaintiff has suffered actual damage as

set forth in paragraphs thirty-one (31) and thirty-two (32) above and other like and serious harm

in an amount to be established at trial.

                                        COUNT IV
             Violations of the Massachusetts Wiretap Act, G.L. c. 272 § 99 et seq.

64.     The allegations of paragraphs one (1) through sixty-three (63) of this Complaint are

realleged and incorporated by reference.

65.     The Massachusetts Wiretap Act, G.L. c. 272, § 99 et seq. (“MWTA”), makes interception

of wire and oral communications unlawful unless both parties consent to the recording. Moreover,

it is unlawful to use such recording.

66.     For the purposes of the statute, the term “interception” means “to secretly hear, secretly

record, or aid another to secretly hear or secretly record the contents of any wire or oral




                                                                                                     13
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 14 of 19



communication through the use of any interception devise by any person other than a person

given prior authority by all parties to such communication….” G.L. c. 272, § 99(B)(4).

67.    An “interception device” means for the purposes of the statute, “any device or apparatus

which is capable of transmitting, receiving, amplifying or recording a wire or oral

communication…. G.L. c. 272, §99(B)(3).

68.    The MWTA provides that “any person who willfully commits an interception, attempts to

commit an interception, or procures any other to commit an interception or to attempt to commit an

interception of any wire or oral communications shall be fined not more than ten thousand dollars, or

imprisoned in the state prison for more than five years.”

69.    It is illegal under the MWTA to make use of the contents of an intercepted communication.

See G.L. c. 272, § 99(3)(a), which provides that any person who “willfully uses or attempts to use the

contents of any wire or oral communication, knowing that the information was obtained through an

interception, shall be guilty of a misdemeanor punishable by imprisonment in a jail or a house of

correction for not more than two years or by a fine of not more than five thousand dollars.”

70.    The Massachusetts Supreme Judicial Court declared that it was the intent of the

legislature to “strictly” prohibit all secret audio recordings when made without the knowledge or

permission of all parties. Commonwealth v. Hyde, 434 Mass. 594, 595 (Mass. 2011).

71.    The “civil remedy” provisions of G.L. c. 272, § 99 provides the party subject to a secret

recording without his or her knowledge or permission with a cause of action for statutory and

punitive damages, an invasion of privacy claim, court costs, and attorney fees. Specifically, the

statute reads as follows:

       Any aggrieved person whose oral or wire communications were intercepted, disclosed or
       used except as permitted or authorized by this section or whose personal or property
       interests or privacy were violated by means of an interception except as permitted or
       authorized by this section shall have a civil cause of action against any person who so



                                                                                                    14
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 15 of 19



       intercepts, discloses or uses such communications or who so violates his personal,
       property or privacy interest, and shall be entitled to recover from any such person: (1)
       actual damages but not less than liquidated damages computed at the rate of $100 per day
       for each day of violation or $1000, whichever is higher; (2) punitive damages; and (3) a
       reasonable attorney’s fee and other litigation disbursements reasonably incurred.

       G.L. c. 272, § 99 Q.

72.    Porch directly, through its agent Telemarketers, willfully, knowingly and intentionally

violated the MWTA by secretly recording Plaintiff without his prior knowledge or consent and

utilizing these recordings for their own purposes.

73.    Plaintiff is entitled to statutory damages under the MWTA of $100 per day or not less

than $1,000, whichever is higher and entitled to punitive damages under the provisions of the

MWTA, his attorney fees, and costs.

                                          COUNT V
                       Invasion of Privacy by Intrusion Upon Seclusion

74.    The allegations of paragraphs one (1) through seventy-three (73) of this Complaint are

realleged and incorporated by reference.

75.    The Massachusetts Privacy Act, M.G.L. c. 214, § 1B, provides, in relevant part, “a person

shall have a right against unreasonable, substantial or serious interference with his privacy.”

76.    A plaintiff may support a claim of invasion of privacy by showing that a defendant has

intruded unreasonably upon the plaintiff’s solitude or seclusion.

77.    Porch directly, and through its agent Telemarketers, knowingly, willfully, intentionally,

maliciously and without regard for the rights of Plaintiff, intruded upon Plaintiff’s right to

privacy by continually harassing Plaintiff with repeated calls as set forth above.

78.    The Unsolicited calls to Plaintiff were so intrusive as to be considered “hounding the

plaintiff” and “a substantial burden to his existence,” thus satisfying the Restatement of Torts,

Second, § 652(b) requirement for an invasion of privacy.



                                                                                                    15
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 16 of 19



79.    Porch’s conduct and the conduct of their agent Telemarketers resulted in multiple

invasions of Plaintiff’s privacy in such a manner as would be considered highly offensive to a

reasonable person.

80.    As a direct and proximate result of the invasion of privacy of Plaintiff by Porch and its

agent Telemarketers , Plaintiff has suffered the harm set forth in paragraphs thirty-one (31) and

thirty-two (32) above and other like and serious harm in an amount to be established at trial.

81.    All of the acts of complained of were committed with malice, intent, wantonness and

recklessness, and as such, Defendant is subject to punitive damages.

                                       COUNT VI
           Violations of the Massachusetts Consumer Protection Act, G.L. c. 93A
                              And Request for Injunctive Relief

82.    The allegations of paragraphs one (1) through one hundred eighty-one (81) of this

Complaint are realleged and incorporated by reference.

83.    At all times relevant, Defendant was engaged in trade or commerce within the meaning

of M.G.L. c. 93A §2.

84.    940 C.M.R. § 3.16(4) provides that an act or practice violates M.G.L. c. 93A, §2 “if it

violates the Federal Trade Commission Act, the Federal Consumer Credit Protection Act or other

federal consumer protection statutes within the purview of M.G.L. c. 93A, s. 2”.

85.    The TCPA was promulgated for the protection of consumers.

86.    940 C.M.R. §3.16(3) provides that an act or practice violates M.G.L. c. 93A, §2 “if it

fails to comply with existing statutes, rules, regulations, or laws, meant for the protection of the

public’s health, safety or welfare promulgated by the Commonwealth or any political subdivision

thereof intended to provide consumers of this Commonwealth protection.”




                                                                                                   16
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 17 of 19



87.    The MTSA was promulgated by the Commonwealth for the protection of the consumers

of the Commonwealth, including Plaintiff.

88.    Porch’s and the Telemarketers’ numerous violations of the TCPA and MTSA (and the

regulations promulgated thereunder) constitute unfair and deceptive conduct in violation of

M.G.L. c. 93A, § 2.

89.    Porch engaged in unfair and deceptive conduct, by knowingly and willfully contracting

with Telemarketers, who Porch either knew or should have known utilized illegal practices and

methods, in order to attempt to solicit Massachusetts consumers in violation of the TCPA and

MTSA.

90.    Porch who chose to do business in Massachusetts, knew or should have known of the

requirements and prohibitions of the TCPA and MTSA (and its underlying regulations) and the

applicable provisions of the Massachusetts Privacy Act and Massachusetts common law.

Accordingly, Porch’s violations of M.G.L. c. 93A, § 2 were willful and knowing.

91.    Porch and its agent Telemarketers further engaged in unfair and deceptive conduct by

repeatedly violating Plaintiff’s right to privacy, selling his personal information without his

knowledge or consent, tape recording conversations with Plaintiff without his knowledge or

consent and fraudulently manufacturing an alleged “opt-in” in an attempt to provide justification

for illegal actions complained of.

92.    As a direct and proximate result of the aforementioned violations of M.G.L. c. 93A

Plaintiff has suffered the harm set forth in paragraphs thirty-one (31) and thirty-two (32) above

and other like and serious harm in an amount to be established at trial.

93.    Plaintiff sent Porch a 30-day Massachusetts Consumer Protection Act, M.G.L. c. 93A

Demand Letter, to which Porch failed to timely respond with a reasonable offer of settlement.




                                                                                                    17
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 18 of 19



94.    Plaintiff states upon information and belief that as of the filing of this Complaint,

Defendant’s unlawful conduct in violation of the TCPA, MTSA and Chapter 93A is continuing.

Said conduct, including the unsolicited, harassing and unlawful calls, as alleged herein, will

continue, and will inflict further damage on Plaintiff and Massachusetts consumers, unless and

until this Court, or another court of competent jurisdiction, issues an order directing Defendant to

cease and desist from said conduct.

95.    Accordingly, while monetary damages may be sufficient to compensate Plaintiff and for

past violations, injunctive relief is necessary in order to stop Defendant’s unlawful course of

conduct from continuing.

       WHEREFORE, as to all Counts, the Plaintiff requests that this Court:

1.     Enter judgment for the Plaintiff against the Defendant;

2.     Award Plaintiff his actual, compensatory, punitive and special damages in an amount

exceeding $150,000.00 to be determined at trial;

3.     Find that the Defendant is vicariously liable for the actions and omissions of its agent

Telemarketers complained of herein;

4.     Find that the Defendant and its agent Telemarketers violated the MTSA, and award

Plaintiff statutory damages of not less than $5,000.00 for each violation;

5.     Find that Defendant and its agent Telemarketers’ actions complained of were willful,

knowing, intentional, unfair, and deceptive, in violation of M.G.L. c. 93A and award Plaintiff

treble damages;

6.     Award Plaintiff his reasonable costs, expert fees, attorney fees and expenses;

7.     Issue a permanent injunction, enjoining Defendant from additional and continuing

violations of the TCPA, MTSA, MWTA and Chapter 93A; and




                                                                                                  18
            Case 1:20-cv-11578 Document 1 Filed 08/24/20 Page 19 of 19



8.      Award Plaintiff pre-judgment interest and such other and further relief as Plaintiff may be

entitled at law or in equity.


PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL CLAIMS SO TRIABLE.

                                                             ROBERT A. DOANE
                                                             By his attorney

                                                             /s/RICHARD B. REILING
                                                             RICHARD B. REILING, ESQ.
                                                             BBO # 629203
                                                             BOTTONE | REILING
                                                             63 Atlantic Ave., 3rd Floor
                                                             Boston, MA 02110
                                                             Phone:      (617) 412-4291
                                                             Facsimile: (617) 412-4406
                                                             richard@bottonereiling.com


Dated: August 24, 2020




                                                                                                19
